COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-103-CV


EVANGELIST MATTIE TURNER                                              APPELLANT

                                        V.

ATTORNEY BOBBIE EDMONDS                                                 APPELLEE

                                     ----------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On July 3, 2009, this court affirmed the trial court’s order sustaining the

contest to appellant’s affidavit of inability to pay costs of the appeal. Appellant

was ordered to pay the required $175.00 filing fee on or before July 15, 2009.

Appellant was also ordered to pay or make arrangements to pay for the

preparation of the appellate record on or before July 15, 2009. Appellant was

notified that her failure to pay or to make such arrangements would result in


      1
          … See Tex. R. App. P. 47.4.
dismissal of the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(c). Appellant has not paid the $175 filing fee, nor has she made payment

arrangements for the appellate record. Instead, appellant filed a “Motion For

New Hearing,” which we deny.

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

and has not made payment arrangements for the appellate record, it is the

opinion of the court that this appeal should be dismissed for want of

prosecution. Accordingly, we dismiss this appeal. See Tex. R. App. P. 37.3(b),

42.3(b).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 30, 2009




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2